 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 3:18-cv-01804-CAB-BLM
     CDCR #F-38011
12
                                                         ORDER:
13                                      Plaintiff,
                                                         (1) GRANTING MOTION TO
14                       vs.                             PROCEED IN FORMA PAUPERIS
15                                                       PURSUANT TO 28 U.S.C. § 1915(a)
                                                         [Doc. No. 5]; AND
16   R. SOLIS; J. WILBORN; J. MARTINEZ;
17   S. RINK; J. CLAYTON; DR. S. BEYER,                  (2) DISMISSING COMPLAINT AS
                                     Defendants.         FRIVOLOUS PURSUANT TO 28
18
                                                         U.S.C. § 1915(e)(2)(B) & § 1915A
19
20
21
22         Cedric Eugene Green (“Plaintiff”), a prisoner incarcerated at Kern Valley State
23   Prison located in Delano, California, and proceeding pro se, has filed a civil complaint
24   pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff claims his constitutional rights were
25   violated when he was previously housed at the Richard J. Donovan Correctional Facility
26   (“RJD”) in 2016. (Id. at 1.)
27   ///
28   ///

                                                     1
                                                                            3:18-cv-01804-CAB-BLM
 1          Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the
 2   time of filing; instead he has filed a Motion to Proceed In Forma Pauperis (“IFP”)
 3   pursuant to 28 U.S.C. § 1915(a) (Doc. No. 5).
 4   I.     Plaintiff’s IFP Motion
 5          All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
11   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
12   Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
13   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
14   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.
15   2002).
16          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
17   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
20   trust account statement, the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly
22   balance in the account for the past six months, whichever is greater, unless the prisoner
23   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
24   custody of the prisoner then collects subsequent payments, assessed at 20% of the
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.

                                                           2
                                                                                           3:18-cv-01804-CAB-BLM
 1   preceding month’s income, in any month in which his account exceeds $10, and forwards
 2   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 3   Bruce, 136 S. Ct. at 629.
 4          In support of his IFP motion, Plaintiff has submitted a certified copy of his prison
 5   trust account statement, as well as a prison certificate, verified by an accounting officer,
 6   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2. See Doc. No. 5; Andrews,
 7   398 F.3d at 1119. These statements shows that Plaintiff had an available balance of zero
 8   at the time of filing. Therefore, the Court will not assess an initial partial filing fee at this
 9   time. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
10   prohibited from bringing a civil action or appealing a civil action or criminal judgment
11   for the reason that the prisoner has no assets and no means by which to pay the initial
12   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
13   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
14   based solely on a “failure to pay . . . due to the lack of funds available to him when
15   payment is ordered.”).
16          Thus, the Court GRANTS Plaintiff’s Motion to Proceed IFP, declines to assess an
17   initial filing fee because his prison certificate shows he “has no means to pay it,” Bruce,
18   136 S. Ct. at 629, and directs the Secretary of the California Department of Corrections
19   and Rehabilitation (“CDCR”), or his designee, to instead collect the entire $350 balance
20   of the filing fees required by 28 U.S.C. § 1914 and forward them to the Clerk of the
21   Court pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
22   See id.
23   II.    Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
24          A.     Standard of Review
25          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
26   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
27   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
28   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants

                                                     3
                                                                                  3:18-cv-01804-CAB-BLM
 1   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 2   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 3   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 4   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 5   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 6   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 7           “The standard for determining whether a plaintiff has failed to state a claim upon
 8   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 9   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
10   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
11   Cir. 2012) (screening pursuant to § 1915A “incorporates the familiar standard applied in
12   the context of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)”).
13   Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted as true,
14   to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
15   (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121. Detailed factual
16   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
17   action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
18   “Determining whether a complaint states a plausible claim for relief [is] ... a context-
19   specific task that requires the reviewing court to draw on its judicial experience and
20   common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
21   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
22   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
23           B.    Plaintiff’s Allegations
24           In 2016, Plaintiff was housed at RJD “as a participant of the Mental Health
25   Services Delivery System (“MHSDS”) at the Enhanced Outpatient Program (“EOP”).
26   (Compl. at 4.) On June 14, 2016, Plaintiff alleges that he “experienced excessive use of
27   force by prison officials” and subsequently “filed a CDCR 602 inmate appeal (“602”).”
28   (Id.)

                                                    4
                                                                                3:18-cv-01804-CAB-BLM
 1          As a result of the filing of an administrative grievance, Plaintiff “began to
 2   experience acts of reprisal and harassment by prison officials.” (Id.) These “acts”
 3   included “taunting, intimidation, and threats by the prison officials that control all
 4   movement in and out of Facility C MHSDS.” (Id.) Plaintiff claims that Defendant R
 5   Solis “instructed other prison officials to bar Plaintiff access into the bounds of Facility C
 6   MHSDS because of the filing of the 602, resulting in deliberate indifference to a serious
 7   medical need.” (Id.)
 8          On August 15, 2016, Plaintiff was “en route to doctor prescribed therapy” when
 9   “R. Solis made a false allegation that Plaintiff committed ‘battery on a peace officer’ by
10   attempting to stab R. Solis with a ball point pen.” (Id. at 5.) Plaintiff was “handcuffed”
11   and “told by prison officials that he was being charged with a felony.” (Id.) Plaintiff
12   claims that prison officials “failed to advise Plaintiff of his Fifth Amendment
13   constitutional right against self-incrimination.” (Id.)
14          Defendants Solis, Wilborn, Martinez, and Rink “approached Plaintiff in their
15   official capacities as sworn peace officers and questioned Plaintiff about the felony
16   allegation of ‘battery on a peace officer.’” (Id.) Plaintiff was also “approached” by
17   “licensed Clinical Social Worker J. Clayton and Supervising Senior Psychologist D. S.
18   Beyer” and “questioned Plaintiff about the felony allegation of ‘battery on a peace
19   officer.’” (Id.)
20          Plaintiff alleges he exercised his “Fifth Amendment constitutional right against
21   self-incrimination by refusing to participate in the investigation against him.” (Id. at 6.)
22   He claims it was “collectively decided by R. Solis, J. Wilborn, J. Martinez, S. Rink, J.
23   Clayton, and Dr. Beyer that Plaintiff would be involuntarily admitted into mental health
24   seclusion (“seclusion”).” (Id.) This decision was purportedly based on a “mental health
25   concern of Plaintiff being a danger to others,” along with the “secondary mental health
26   concern of Plaintiff being a danger to self.” (Id.) However, Plaintiff claims that “at no
27   time on August 15, 2016 did Plaintiff ever express or suggest a reason to be considered”
28   a danger to himself. (Id.)

                                                   5
                                                                               3:18-cv-01804-CAB-BLM
 1         Plaintiff claims that he was harmed by being forced into seclusion due to
 2   “conditions that are significantly removed from the ordinary incidents of prison life.”
 3   (Id. at 7.) Plaintiff claims that while he was housed in “seclusion” he was “deprived of
 4   attending doctor prescribed therapy,” unable to possess “prescription eye glasses.”
 5   deprived of “hygiene products” including toothpaste and soap, forced to wear a “safety
 6   smock.” and deprived of outdoor exercise. (Id. at 8.)
 7         Plaintiff alleges that Defendants never issued a “CDC 115 ‘Rules Violation
 8   Report’ (“RVR”) for the allegation of ‘battery on a peace officer’ against R. Solis.” (Id.
 9   at 9.) Plaintiff was held in “seclusion against Plaintiff’s consent, or legitimate reason, for
10   approximately 10 days” based on the “false allegation of ‘battery on a peace officer’
11   made by R. Solis.” (Id. at 11.) C.      42 U.S.C. § 1983
12         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
13   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
14   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
15   allege two essential elements: (1) that a right secured by the Constitution or laws of the
16   United States was violated, and (2) that the alleged violation was committed by a person
17   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
18   789 F.3d 1030, 1035-36 (9th Cir. 2015).
19         D.     Duplicative claims
20         A preliminary review of Plaintiff’s Complaint shows his claims are subject to sua
21   sponte dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A because they are
22   duplicative of those raised, and already dismissed, in another civil action he filed in the
23   Southern District of California in June of 2017. See Green v. Thiessen, et al., S.D. Cal.
24   Civil Case No. 3:18-cv-01165-JAH-RBM (“Green I”) (Doc. No. 1). A court “‘may take
25   notice of proceedings in other courts, both within and without the federal judicial system,
26   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
27   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
28   n.2 (9th Cir. 2002)). A prisoner’s complaint is considered frivolous under 28 U.S.C.

                                                   6
                                                                               3:18-cv-01804-CAB-BLM
 1   § 1915(e)(2)(B)(ii) [formerly § 1915(d)] if it “merely repeats pending or previously
 2   litigated claims.” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)
 3   (construing former 28 U.S.C. § 1915(d)) (citations omitted).
 4         In Green I, Plaintiff agreed to attend a “doctor prescribed mental health treatment
 5   at the EOP center” on July 14, 2016. (Green I, Doc. No. 1, at 6.) Plaintiff claimed that he
 6   was barred from attending this session by a correctional officer who purportedly stated
 7   “Solis doesn’t want you over there anymore.” (Id. at 6.) Plaintiff claimed he “began to
 8   recognize symptoms within himself of deteriorating mental stability.” (Id.) Plaintiff
 9   alleges that he attempted suicide “by cutting his left wrist with a razor blade” and was
10   “taken to an ‘outside hospital’” for treatment. (Id. at 8.)
11         Plaintiff filed administrative grievances for the events that occurred on July 14,
12   2016 and claims that he “has been the subject of an aggressive campaign of harassment
13   by RJD prison officials.” (Id.) This campaign allegedly includes “threats of violence by
14   RJD prison officials, threats of sabotage by RJD prison officials, acts of violence by RJD
15   prison officials, false and unfounded allegations by RJD prison officials of Plaintiff
16   battering a peace officer.” (Id.)
17         In the case before this Court, Plaintiff’s claims of retaliation and false charges of
18   battery on a peace officer arising from the events that initially occurred on July 14, 2016
19   are duplicative of the claims brought in Green I. According, these claims are dismissed
20   as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Cato, 70 F.3d at 1105 n.2;
21   Nordstrom, 762 F.3d at 920 n.1; see also Adams v. Cal. Dep’t of Health Servs., 487 F.3d
22   684, 688-89 (9th Cir. 2007) (“[I]n assessing whether the second action is duplicative of
23   the first, [the court] examine[s] whether the causes of action and relief sought, as well as
24   the parties or privies to the action, are the same.”), overruled on other grounds by Taylor
25   v. Sturgell, 553 U.S. 880, 904 (2008).
26   ///
27   ///
28   ///

                                                   7
                                                                              3:18-cv-01804-CAB-BLM
 1   III.    Conclusion and Order
 2           For all the reasons discussed, the Court:
 3           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 4   (Doc. No. 5).
 5           2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
 6   Plaintiff’s trust account the $350 filing fee owed in this case by garnishing monthly
 7   payments from his account in an amount equal to twenty percent (20%) of the preceding
 8   month’s income and forwarding those payments to the Clerk of the Court each time the
 9   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
10   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
11   ASSIGNED TO THIS ACTION.
12           3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Scott
13   Kernan, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
14           4.    DISMISSES Plaintiff’s Complaint as frivolous pursuant to 28 U.S.C. §§
15   1915(e)(2)(B)(ii) & 1915A;
16           5.    GRANTS Plaintiff thirty (30) days leave to file an Amended Complaint
17   which cures all the deficiencies of pleading described in this Order. Plaintiff is cautioned,
18   however, that should he choose to file an Amended Complaint, it must be complete by
19   itself, comply with Federal Rule of Civil Procedure 8(a), and that any claim not re-
20   alleged will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios, Inc. v.
21   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
22   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////

                                                    8
                                                                              3:18-cv-01804-CAB-BLM
 1   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
 2   amended pleading may be “considered waived if not repled.”).
 3         IT IS SO ORDERED.
 4   Dated: October 3, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
                                                                           3:18-cv-01804-CAB-BLM
